Dear Mr. Shanks:
You ask whether the population requirement regarding municipalities in LSA-R.S. 33:1967 applies to the St. Tammany Fire Protection District No. 12. LSA-R.S. 33:1967 states:
       Each force in each fire company shall be in charge of a member of the department holding the rank of captain. By the term of force as used herein is meant any single piece of fire fighting apparatus. In any paid fire department operated by a municipality having a population of thirteen thousand or more and in any parish or fire protection district every fire fighting apparatus shall be operated by a member of the department holding the rank of engineer or fire fighter, by whichever designation he may be known, provided the term fire fighting apparatus shall not be construed to include standard passenger vehicles, nor any other type of automotive equipment assigned to fire department use other than vehicles specially designed for fire fighting purposes. Provided further, that all cities now having engineers or fire drivers operating fire cars or other fire vehicles shall continue this practice. (Emphasis added.)
Whether the thirteen thousand (13,000) population requirement applies to parishes and fire protection districts as well as municipalities under this statute is a matter to be determined by proper statutory construction. As the population requirement of thirteen thousand (13,000) modifies only the term "municipalities", it is the opinion of this office that LSA-R.S.33:1967 is applicable to any parish or fire protection district regardless of population status.
Very truly yours,
                                     RICHARD P. IEYOUB ATTORNEY GENERAL
                                     BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Mr. William Shanks President, Professional Firefighters Association 329 S. Dorenois Street New Orleans, LA 70119
Date Received:
Date Released: December 8, 1994
Kerry L. Kilpatrick Assistant Attorney General